Case 7:14-cv-10290-JCM Document 180 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

ANGEL D. LEBRON, IR, — *
Plaintiff, TRIAL ORDER
-against- 14 Cry. 10290 ICM)
SGT. MICHAEL F. MRZYGLOD, et al,
Defendants.
penne eee ---- x

 

 

The following dates shall apply to the trial of this matter:

1.

Jury Selection will be held on October 27, 2021. Trial shall proceed immediately following
the completion of jury selection.

Any motions in limine shali be filed by September 22, 2021.
Responses to motions in limine must be filed by September 29, 2021.

Final Pre-Trial Conference will be held on October 15, 2021 at 10:00 a.m. in Courtroom
421,

The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall

simultaneously provide courtesy copies to Chambers. Counsel shall also provide the Court with
courtesy copies of all exhibits in both electronic and hard-copy formats, as well as any deposition
transcripts to be used at trial, at least five days prior to the Final Pre-Trial Conference.

Dated: September 13, 2021

White Plains, New York
SO ORDERED:

JUDITH C. McCARTHY é
United States Magistrate Judge

 

 
